Citation Nr: 0122903	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-22 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served had recognized guerilla service from 
January 1945 to April 1945 and Regular Philippine Army from 
April 1945 to June 1946.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in January 2000.  That decision denied the 
appellant's claims of entitlement to service connection for 
the cause of the veteran's death.  The denial of service 
connection was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the appellant's appeal.  

2.  The veteran died in July 1999 at the age of 76 years from 
a massive myocardial infarction.

3.  During his lifetime, the veteran was service-connected 
for a disfiguring facial scar, partial paralysis of the right 
facial nerve and the right trigeminal nerve rated in 
combination at 40 percent disabling.

4.  There is no competent medical evidence of record showing 
any relationship between the cause of the veteran's death and 
his period of service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. §§ 1110, 1310, 1318 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1, 3.5, 3.307, 3.309, 3.311, 3.312 (2000); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified at 38 U.S.C.A. § 5100 et seq.  
(West Supp. 2001) and its implementing regulations 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.159 and 3.326(a)).  These new provisions 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (VA cannot 
assist in the development of a claim that is not well 
grounded).  The new provisions also includes an enhanced duty 
to notify a claimant about the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
provisions are applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099 (2000); 66 Fed. Reg. at 45,620.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. at 45,630 (to be codified at 38 C.F.R. § 3.159(a)).  
The record shows that the appellant was notified in the 
original rating decision and the statement of the case of the 
reasons and bases for the denial of her claim.  The RO sent 
her a letter in November 1999 specifying the evidence 
required to establish a plausible basis for her claim.  
Additionally, the RO sent the appellant a letter in December 
2000 specifically addressing the evidence currently of record 
and the evidence required to establish service connection.  
These documents serve to inform the appellant of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, statement of the case, and 
correspondence sent to the appellant informed her of the 
information and evidence needed to substantiate her claims 
and complied with all of VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. at 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The appellant has not 
referenced any available unobtained evidence that might aid 
her claim or that might be pertinent to the bases of the 
denial of her claim.  In this case, the Board finds that VA 
has done everything reasonably possible to assist the 
appellant with regard to her claim.  There is sufficient 
evidence of record to decide her claim properly.

Finally, as the appellant has had the opportunity to submit 
evidence and argument in support of her claim, there is no 
indication that the Board's present review of the claim will 
result in any prejudice.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); VAOPGCPREC 16-92.

In addition, the Board notes that VA recently promulgated 
regulations to implement the statutory changes effected by 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  Review of the regulations relevant to this 
particular case reveals no material change from the 
associated statutory provisions that would warrant additional 
comment or argument from the appellant or her representative.   
Therefore, the Board finds that the appellant will not be 
prejudiced by the Board's consideration of the new 
regulations in the first instance.  Bernard, 4 Vet. App. at  
392-94.  

Factual Background

According to the veteran's certificate of death, he died in 
July 1999.  The cause of death noted on the veteran's 
certificate of death is myocardial infarction, massive.

Review of the veteran's service medical record reveals that 
he was in a vehicular accident in January 1946.  He sustained 
injuries to his face.  He received service-connected 
compensation for residuals of the injuries, consisting of a 
disfiguring facial scar rated at 30 percent, partial 
paralysis of the right facial nerve rated at 10 percent, and 
partial paralysis of the right trigeminal nerve rated at 10 
percent.  The combined rating for these disabilities was 40 
percent.

The remaining service medical records are negative for 
reports of complaints or findings or abnormality related to 
the veteran's cardiovascular system.

Review of the post-service medical records, including 
periodic VA medical examinations for compensation purposes 
and VA treatment records indicate no abnormalities of the 
cardiovascular system until 1987, approximately 40 years 
after his period of recognized service.  The March 1999 VA 
examiner noted a history of known hypertension since that 
time.


Law and Regulation

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran.  Service connection is determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2000); see 
38 U.S.C.A. Chapter 11.  The service-connected disability may 
be either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A disability is the principal cause of 
death if it was the immediate or underlying cause of death, 
or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A disability is a contributory cause of death if 
it contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c).

Generally, service connection may be granted if the evidence 
demonstrates that disability or death resulted from an injury 
or disease incurred or aggravated in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be demonstrated either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability or death that has a definite relationship 
with an injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder or died due to a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Analysis

In this case, the Board finds that service connection for the 
cause of the veteran's death is not established on a direct 
basis.  First, service connection was not in effect for any 
cardiovascular disorder at the time of his death.  In 
addition, the service medical and service personnel records 
reflect no history of cardiovascular illness or disorder in 
service.  Moreover, there is no competent medical evidence 
that demonstrates a direct relationship between the cause of 
the veteran's death and his period of service.  Establishing 
direct service connection requires evidence of a relationship 
between the disability in question and the veteran's service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Absent such 
evidence in this case, service connection is not established 
on a direct basis.

There is no evidence of cardiovascular-renal disease within 
one year of the veteran's separation from service upon which 
to base presumptive service connection for a chronic disease.  
38 C.F.R. §§ 3.307(a)(3) and 3.309(a) (2000).  

The Board acknowledges that the appellant alleges that cause 
of the veteran's death was not investigated by the rural 
health officer prior to issuance of a death certificate.  
However, she did not identify any information indicating 
another treating physician or facility would have competent 
medical evidence of a connection between the veteran's 
service-connected disorders and his death.  See 38 U.S.C.A. 
§ 5103A(b) (VA's duty to assist includes making reasonable 
efforts to obtain relevant private records that the claimant 
adequately identifies and authorizes VA to obtain); 66 Fed. 
Reg. at 45,630 (to be codified at 38 C.F.R. § 3.159(a)(1)).  
Moreover, the RO had already advised her of the types of 
evidence she needs to submit in order to substantiate her 
claim.  Therefore, the Board finds no basis for remanding the 
matter to the RO for additional notice or development.

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310; 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312.


ORDER

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

